DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 01 July 2022.
Claims 11 and 15 have been amended.
Claims 1-15 are currently pending and have been examined.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel D. Kim (Registration Number: 77,833) on 25 July 2022.

The claim 15 is amended as follows (Resolving U.S.C. 101 issue). Other claims remain same. 
15. (Currently Amended) A non computer-readable storage media comprising instructions stored thereon, that when executed on a processor perform the method of claim 11.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 15 are allowed because a search of the prior art of record fail to anticipate or render obvious step of determination unit configured to compare a counter number counted to the synaptic weight with a synaptic epoch; a first operation unit configured to perform an LTP process on the patterned synapse when it is determined based on the comparison result that the counter number does not match the synaptic epoch; and a second operation unit configured to perform the LTP process and an LTD process on the patterned synapse when it is determined based on the comparison result that the counter umber matches the synaptic epoch.
The closest art presented were U.S. PGPub. No. 20120011093 to Aparin et al. and U.S. PGPub. No. 20150106316 to Birdwell et al., where disclose the changing the weight value of the synapses of LTD and LTP.
For claims 2-10 and 12-14, they depend on claims 1 and 11 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov